IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

EBONY BUTLER,                          NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-0215

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 7, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Ebony Butler, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the October 27, 2014, order denying

motion for postconviction relief issued in Leon County Circuit Court case number

2009-CF-4052. Upon issuance of mandate in this cause, a copy of this opinion shall be
provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.

App. P. 9.141(c)(6)(D).

WOLF, THOMAS, and OSTERHAUS, JJ., CONCUR.




                                           2